RUDKIN, Circuit Judge (dissenting).
The present suit was brought by the appellant, claiming that she was lawfully entitled to a patent for certain public lands, and that through error of law the department wrongfully issued the patent to another. I had always supposed that a controversy of that kind arises under the laws of the United. States and is within- the jurisdiction of a federal court, provided the requisite amount or value is involved. Nor am I yet convinced to the contrary. Bodkin v. Edwards, 255 U. S. 221, 41 S. Ct. 268, 65 L. Ed. 595; Evans v. Durango Land & Coal Co. (C. C. A.) 80 F. 433; Florida C. & P. R. Co. v. Bell (C. C. A.) 87 F. 369; Linkswiler v. Schneider (C. C.) 95 F. 203; Cates v. Producers’ & Consumers’ Oil Co. (C. C.) 96 F. 7.
Inasmuch as the majority of the court hold .that we are without jurisdiction, I express, no opinion upon the merits.